Citation Nr: 9909477	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  96-50 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
sickle cell trait.

2.  Entitlement to service connection for status post 
bilateral fasciotomy for bilateral compartment syndrome and 
anterior compartment syndrome of the lower legs.

3.  Entitlement to service connection for hypertension.

4. Entitlement to a temporary total rating based on 
hospitalization for more than 21 days for a service connected 
disability, under 38 C.F.R. § 4.30 (1998).

5.  Entitlement to a temporary total convalescent rating 
based on treatment for a service connected disability, under 
38 C.F.R. § 4.30 (1998).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1985.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, dated in July 1996.  That decision denied the 
veteran's claim to reopen the claim of entitlement to service 
connection for sickle cell trait, for entitlement to service 
connection for status post bilateral fasciotomy for bilateral 
compartment syndrome and anterior compartment syndrome of the 
lower legs, entitlement to service connection for 
hypertension, and entitlement to a temporary total rating 
based on hospitalization for more than 21 days for a service 
connected disability and for a temporary total convalescent 
rating based on treatment for a service connected disability, 
under 38 C.F.R. § 4.30 (1998).

It appears that the RO determined that new and material 
evidence was submitted sufficient to reopen the veteran's 
claim, although there is no documentation regarding that 
aspect of the veteran's decision.  Although the RO found the 
evidence sufficient to reopen the veteran's claim of service 
connection for sickle cell trait, the Board of Veterans' 
Appeals (Board) must also first address that question.   The 
veteran's claim was certified to the Board as a claim for 
service connection for sickle cell trait.  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that the Board is under 
a legal duty in such a case to determine if there was new and 
material evidence to reopen the claim, regardless of the RO's 
action. Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 
F.3d 1380 (Fed.Cir. 1996); Fulkerson v. West, No. 94-304 
(U.S. Vet. App. March 24, 1999).  Therefore, the issue for 
consideration by the Board is whether new and material 
evidence has been submitted to reopen the claim for service 
connection for sickle cell trait.


FINDINGS OF FACT

1.  In a rating decision dated in January 1986, the veteran 
was denied entitlement to service connection for sickle cell 
trait.

2.  The evidence submitted since the RO's January 1986 
disallowance, when viewed in the context of all of the 
evidence of record, is new and material.


CONCLUSION OF LAW

Evidence received since the RO's June 1980 disallowance is 
new and material; the claim is reopened.  38U.S.C.A. §§ 5107, 
5108, 7104, 7105(c) (West 1991 & Supp. 1998); 38C.F.R. §§ 
3.104, 3.156(a) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the veteran's entrance examination is negative for 
report of abnormalities relevant to the issues currently 
before the Board.  No notation of a prior history or 
diagnosis of sickle cell trait was made.  The veteran's blood 
pressure was 132/76.

A July 1967 medical examination was reportedly entirely 
normal in all pertinent categories.  The veteran was noted to 
have a blood pressure of 132/82.

In January 1970 the veteran was evaluated for painless 
hematuria of unknown etiology.  The veteran's blood pressure 
was noted to be 122/100.  A cystoscopy was normal except for 
bloody efflux from the left ureter.  His hematuria was 
treated and he was discharged with instructions to undergo a 
monthly urinalysis.  

In February 1970 the veteran was noted to have painless 
hematuria.  He was noted to have sickle cell.  The veteran 
had a history of gonorrhea. The impression was urethritis.

In May 1970 the veteran complained of his urine turning red 
when he drank alcohol.  There was no dysuria or other urinary 
symptoms.  A cystoscopy showed anterior urethritis, prostatic 
inflammation, and a normal bladder.  An IVP was within normal 
limits.  The impression was probable G.C. related urethral 
problems. 

A consultation sheet dated in August 1970, shows that sickle 
cell testing revealed "holly type" sickling characteristic 
of sickle trait.  Bleeding studies showed no coagulopathy.  
It was concluded that if the GU work-up was otherwise 
negative, then the sickle trait could be incriminated for 
unknown reasons, the condition could produce hematuria, 
usually from the left kidney.

Throughout the remainder of 1970 the veteran was followed by 
the urology clinic for signs of hematuria.  He was noted to 
be asymptomatic.

In January 1971 the veteran was noted to have left abdominal 
pain after flying.  His blood pressure was 130/90.  After an 
IVP was noted to show prompt exchange bilaterally with 
delicate collecting system, the impression was 
"gastroenteritis vs. possible ureteral stone passed and SS 
(sickle cell?) trait."

A February 1971 hospitalization report contains a diagnosis 
of sickle cell trait complicated by thrombosis and infarction 
of spleen and kidney.  The veteran was noted to have been in 
good health until one year earlier when he noted the onset of 
red urine.  He was noted to have recurrent episodes of 
abdominal pain that had in the past been diagnosed as 
enteritis.  The veteran was transferred for medical 
evaluation.  

An evaluation dated ten days later noted diagnoses of 
"sickle cell trait, without anemia, not in the line of duty 
and existed prior to entry, with secondary hematuria."  Also 
diagnosed was urethritis, acute, gonococcal, treated.  The 
physician noted that the veteran would be unfit for service 
only if he became symptomatic.  He had no anemia and his 
hematuria caused no symptoms.  He was prescribed penicillin 
for urethritis.  The physician doubted very seriously whether 
the veteran had had a splenic infarct.  The episode of right 
upper quadrant pain lasted two hours, was cramping, and 
obviously in sickle cell trait would be unusual except 
following unusual stress (i.e. high altitudes without 
pressurization). 

In May 1971 the veteran complained of dizziness that was 
worse after working all day without eating.  His blood 
pressure was 110/80 in both arms.

In February 1973, the veteran was noted to have a past 
diagnosis of sickle cell trait, symptomatic with gross 
hematuria resolved.  He was also noted to have rare but 
recurrent bouts of cramping localized abdomen pain diagnosed 
as questionable gastroenteritis.  The veteran noted similar 
right lower quadrant abdominal pain one half hour after 
eating meatloaf for lunch.  The impression was abdominal pain 
in a patient with sickle cell trait.  The plan was to observe 
the veteran and consider subacute gastroenteritis or 
mesenteric insufficiency.

The veteran was hospitalized in early March 1973.  He was 
initially diagnosed with sickle cell trait and gross 
hematuria.  Following several weeks of treatment the blood 
was noted to be coming from his left kidney.  He was 
discharged after approximately three weeks.  During the 
hospitalization, the veteran's blood pressure was noted to be 
130/80 and 116/58.

In April 1975 and March 1976, the veteran was given 
restrictions on running aerobics because of sickle cell 
trait.  He was noted to have hematuria following exercise.

In January 1976 the veteran complained of feeling tired at 
the end of the day for the previous six to seven months.  His 
blood pressure was 120/76.  The diagnosis was sickle trait, 
status post hematuria, and fatigue.

In March 1976 a consultation sheet notes that the veteran was 
followed for a history of sickle cell trait, but had recently 
been "ok'd" for world wide duty.  The veteran complained of 
vertigo for which the physician could find no physical basis.

In March 1976 the veteran was noted to have blood pressure of 
110/82. 

In May 1976 the veteran was noted in treatment records to be 
114/80.

No pertinent abnormalities were noted on the veteran's May 
1976 physical examination.  His blood pressure was 110/60.

No pertinent abnormalities were noted on the physical 
examination of July 1980.  His blood pressure was 130/70.

In November 1981, treatment records indicate a blood pressure 
of 112/81.

In June 1983, treatment records indicate a blood pressure of 
124/84.

On the veteran's exit examination in April 1985, there were 
no pertinent abnormalities noted.  The veteran's blood 
pressure was 128/86.  No history of sickle cell trait was 
noted.

In November 1985 the veteran was examined by VA.  His blood 
pressure was 160/90.  The examiner diagnosed mild systolic 
hypertension.  Physical examination revealed no symptoms of 
the veteran's sickle cell trait.  The diagnosis was history 
of sickle cell trait.  The examiner noted that this was a 
hereditary defect.

The veteran was denied entitlement to service connection for 
sickle cell trait in a rating decision dated in January 1986.  
The RO noted that on the VA examination, the veteran related 
many sickle cell crises before service.  

Service department treatment records show that the veteran 
was initially seen in October 1989, after was found to have 
an elevated blood pressure at his work place.  At that time 
his blood pressure in the left arm was reported as 180/110.  
The right arm blood pressure was 154/90.  Later on the same 
date his blood pressure was 142/70 in the right arm, and 
148/86 in the left.  The assessment was rule out 
hypertension.  He was afforded a five-day blood pressure 
check.  Prior to completion of the blood pressure check he 
began taking medication for hypertension.  

In April 1996 the veteran underwent bilateral anterior and 
lateral fasciotomy for bilateral lower extremity compartment 
syndrome.  This developed after minimal exercise.  Treatment 
records note his progress of the ensuing months.  In February 
1997 the veteran complained of bilateral lower extremity 
edema.  The April 1996 compartment syndrome was said to be 
secondary to a sickle cell crisis.

Since April 1996, the veteran had been advised to use 
compression hose to reduce the swelling and he had had a 
chronic edema.  The veteran's left leg was worse than his 
right.  The swelling was always in the area where the 
surgical procedure had been done.  A lymphatic impairment 
following the surgical procedure was suspected.

The veteran was afforded a VA hematology examination in 
January 1997.  The examiner reviewed the veteran's history 
both in the file and as told by the veteran.  The diagnosis 
was sickle cell trait manifested by history of hematuria and 
bilateral compartment syndrome.  The examiner commented that 
for some unknown reasons there is an increased incidence of 
rhabdomyolysis and unilateral hematuria in patients with 
sickle cell trait.  Also diagnosed was hypertension, 
essential, on medication, not well controlled.  In the 
examiner's opinion, the veteran's hypertension was essential 
and not secondary to the veteran's sickle cell traits.

In September 1997, the examiner supplemented his opinion 
noting that review of the veteran's claims folder did not 
show that the veteran had sickle cell anemia while he was in 
service.  The veteran was noted to have sickle cell trait and 
no evidence of sickle cell anemia.

In February 1998 the veteran was noted to have bilateral leg 
pain that had been diagnosed as sickle cell crisis.  At that 
time his legs were normal.  The diagnosis was history of 
compartment syndrome with sickle cell crisis, status post 
fasciotomy.

August 1998 treatment records indicated that the veteran had 
had extensive work-ups for his lower extremity edema.  It was 
noted that it was a residual of his recent fasciotomies.  The 
condition was noted to be chronic and would remain a problem 
indefinitely.  There was nothing more that could be done 
about it.

The veteran also submitted records showing current treatment 
for hypertension.

New and Material Evidence

Law and Regulation

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1998).  If new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 1991).

The veteran has petitioned to reopen a previously denied 
claim of service connection for a disorder of the left leg 
resulting from injury during service.  If new and material 
evidence is presented or secured with respect to a claim that 
has been denied, the claim will be reopened, and the claim 
decided upon the merits.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that, when "new and material evidence" is presented or 
secured with respect to a previously and finally denied 
claim, the VA must reopen the claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).

A three-step analysis is conducted under 38 U.S.C. § 5108.  
Elkins v. West, No. 97-1534 (Feb. 17, 1999).  First, it must 
be determined whether the evidence presented or secured since 
the prior final disallowance of the claim is new and 
material.

If the evidence is new and material, the Board must reopen 
the claim and review all the evidence of record to determine 
the outcome of the claim on the merits.  The first step 
involves two questions: (1) Is the newly presented evidence 
"new" (not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record)? (2) Is it "probative" of 
the issues at hand?  Evans v. Brown, 9 Vet. App. 273 (1996).  
A third requirement for reopening imposed by the Court, that 
the evidence create a reasonable possibility of changing the 
outcome, has been invalidated by the United States Court of 
Appeals for the Federal Circuit.  Hodge v. West, 155 F.3d 
1356 (Fed Cir 1998).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
Evidence is new when not merely cumulative of other evidence 
in the record, and material when relevant and probative of 
the issue at hand. 

The Court has set forth guidelines regarding the credibility 
to be accorded to the additional evidence submitted in a 
claim for service connection based on finality.  These 
guidelines require that in determining the issue of whether 
the additional evidence submitted is new and material, the 
credibility of the evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-13 (1992).  The Court has held 
that this presumption of credibility is not unlimited.  
Specifically, the Court has stated that Justus does not 
require the VA to consider patently incredible evidence (e.g. 
the inherently false or untrue) to be credible.  Duran v. 
Brown, 7 Vet. App. 216 (1994).  

Second, if the claim is reopened, the VA must immediately 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, see 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the claim 
as reopened (and as distinguished from the original claim) is 
well grounded pursuant to 38 U.S.C.A. § 5107 (West 1991).

Third, if the claim is well grounded, the claim may be 
evaluated on its merits provided the duty to assist contained 
in 38 U.S.C.A. § 5107(b) has been met.  Winters v. West, No. 
97-2180 (Feb. 17, 1999).

Analysis

Since the January 1986 denial of the veteran's claim of 
service connection, the veteran has presented evidence that 
is neither cumulative nor duplicative of the evidence that 
was then of record.  Evidence of current disability arising 
from the veteran's hereditary disorder was not of record in 
January 1986.  In addition, it appears that service medical 
records were submitted subsequent to the initial denial in 
January 1986.  Such evidence is clearly material to the issue 
of aggravation during service is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

The veteran's claim of service connection is accordingly 
reopened.  The Board must therefore determine whether the 
claim is well grounded.  

The veteran contends that his sickle cell trait, which 
existed prior to service, was aggravated by service.  A 
disorder is presumed to have been aggravated by service if 
there is an increase in the underlying disability during 
service that was not due to the natural progress of the 
disease.  38 C.F.R. § 3.306.  

Intermittent flare-ups of symptoms, in the absence of 
worsening of the underlying disorder, not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to the symptoms, is worsened.  
Verdon v. Brown, 8 Vet. App. 529, 537 (1996) (emphasis in 
original); see also Crowe v. Brown, 7 Vet. App. 238, 245 
(1994). 

The medical evidence of record shows that he has been 
diagnosed with sickle cell trait, a hereditary disorder.  His 
service medical records show that sickle cell trait or 
disability attributable to that trait was not reported on the 
veteran's examination for entrance onto active service.  The 
service medical records also show that that he was treated 
for hematuria, diagnosed as secondary to the sickle cell 
trait, during service.  The post-service medical evidence 
shows that he has been treated for sickle cell crises several 
times since his separation from service.

There is no competent evidence of treatment for disability 
attributable to sickle cell trait prior to service.  Inasmuch 
as the evidence, presuming its credibility, first shows 
treatment for such disability in service; the presumption of 
aggravation could be for application.  The Board, therefore 
concludes that the veteran's claim is well grounded.

The Board also concludes that its duty to assist the veteran 
with the development of his claim requires additional 
development, which will be discussed in the Remand section of 
this decision.


ORDER

New and material evidence having been submitted, the claim 
for service connection for sickle cell trait is reopened.


REMAND

The Court has held that in order for hypertension to be shown 
as a current disability, it must be present to the minimum 
compensable degree under the rating schedule.  Cox v. Brown, 
5 Vet. App. 95, 99 (1993); Rabidueau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Under the rating schedule prior to 
January 12, 1998, the minimum compensable level of 
hypertension was shown where the disability was manifested by 
diastolic blood pressure readings predominantly 100 or more.  
A 10 percent evaluation was also provided where continuous 
medication was shown necessary for control of hypertension 
with a history of diastolic blood pressure predominantly 100 
or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (1997).  
Under the new rating criteria, the minimum compensable level 
of hypertension exists where the disability is manifested by 
diastolic readings predominantly 100 or more, or systolic 
readings predominantly 160 or more, or there is a history of 
diastolic readings of 100 or more and continuous medication 
is necessary for control of the hypertension.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101).

In this case the veteran had only one elevated blood pressure 
reading, a diastolic reading of 100 in January 1970.  On VA 
examination within one year of his separation from service, 
he was found to have a systolic blood pressure reading of 
160, and was diagnosed as having mild essential hypertension.  
However, when initially treated for hypertension at a service 
department facility in October 1989, the veteran reported no 
history of hypertension.  Those records show that numerous 
blood pressure measurements were made in October 1989.  Some 
of these readings met the threshold for a compensable 
disability within the meaning of VA regulations, while others 
did not.  

The veteran was provided a VA hematology examination in 
January 1997, but the examiner did not provide an opinion on 
whether the sickle cell trait was aggravated by service. See 
Verdon v. Brown, 8 Vet. App. 529 (1996) (if the veteran was 
treated for a disorder during service, a medical opinion is 
required pertaining to whether the disorder underwent an 
increase in disability during service).  The examiner noted 
that there was no evidence of sickle cell anemia during or 
after service; however, sickle cell trait and sickle cell 
anemia are not the same disorder. 

The issues of secondary service connection for status post 
bilateral fasciotomy for bilateral compartment syndrome and 
anterior compartment syndrome of the lower legs and for 
benefits under 38 U.S.C.A. § 4.29 and 4.30 are inextricably 
intertwined with the issue of entitlement to service 
connection for sickle cell trait, and are therefore held in 
abeyance pending resolution of this remand.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who have treated the veteran for 
hypertension or sickle cell trait before 
or since service.  After securing the 
necessary releases, the RO should obtain 
copies of such records that are not in 
file.

2.  After the above requested development 
has been completed to the extent 
possible, the veteran should be afforded 
an appropriate examination in order to 
determine whether the sickle cell trait, 
that existed prior to service, underwent 
an increase in severity during service 
and whether any aggravation was due to 
the natural progress of the disease.  The 
examiner should review the claims folder 
and a copy of this decision in 
conjunction with the examination.

Based on the results of the examination 
and a review of the medical evidence in 
the case file, the examiner should 
provide an opinion as to whether sickle 
cell trait pre-existed service, and if so 
whether there was any permanent increase 
in disability from the underlying sickle 
cell trait during service, or whether the 
treatment documented in the service 
medical records represented a flare-up of 
symptoms.  If the disorder did undergo an 
increase in severity during service, the 
examiner should provide an opinion as to 
whether the increase in disability was 
due to the natural progress of the 
disease.  The examiner should provide the 
complete rationale for any opinions.

3.  The veteran should also be afforded 
an appropriate VA examination to 
determine whether the veteran currently 
has hypertension that can be related to 
service.  The examiner should review the 
claims folder, including a copy of this 
decision.  The examiner should express an 
opinion as to whether the findings on the 
November 1985, examination or in service, 
show that essential hypertension had its 
onset during service, or was present to a 
compensable degree (systolic readings 
predominantly of 160 or more, or 
diastolic blood pressure readings 
predominantly of 90 or more) within one 
year of service.

4.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed. 
In particular, the RO should review the 
requested opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and, if they are not, the RO 
should implement corrective procedures.

5.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should re-
adjudicate the issue of entitlement to 
service connection for bronchial asthma. 
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond.  


If there remain issues on appeal, the case should be returned 
to the Board, if in order. The Board intimates no opinion as 
to the ultimate outcome of this case. The veteran need take 
no action until he is notified. While this case is in remand 
status, the veteran is free to submit additional evidence and 
argument on the questions at issue.  See Quarles v. 
Derwinski, 3 Vet.App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.





		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 
- 16 -




